NOT FOR PUBLICATION                           FILED
                                                                         DEC 13 2018
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT


GINA TAYLOR,                                     No.   17-56218

             Plaintiff - Appellee,               D.C. No.
                                                 EDCV 17-01021 SJO (AJWx)
 v.

WAL-MART ASSOCIATES, INC., a                     MEMORANDUM*
Delaware corporation,

             Defendant - Appellant.


                   Appeal from the United States District Court
                       for the Central District of California
                    S. James Otero, District Judge, Presiding

                           Submitted December 7, 2018**
                               Pasadena, California

Before: IKUTA and N. R. SMITH, Circuit Judges, and STEEH,*** District Judge.

      The district court remanded this action sua sponte based upon a perceived


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable George Caram Steeh III, Senior United States District
Judge for the Eastern District of Michigan, sitting by designation.
procedural shortfall, despite the fact that the court acknowledged it had diversity

jurisdiction, the amount in controversy exceeded the jurisdictional amount, and

Plaintiff did not file a motion to remand. Plaintiff does not challenge the appeal of

the district court order. The district court “exceeded its authority under 28 U.S.C.

§ 1447(c) by remanding sua sponte based on a non-jurisdictional defect.” Corona-

Contreras v. Gruel, 857 F.3d 1025, 1030 (9th Cir. 2017). See also Kenny v. Wal-

Mart Stores, Inc., 881 F.3d 786, 789-90 (9th Cir. 2018) (“[T]he district court

exceeded its statutory authority in remanding sua sponte on a non-jurisdictional

ground, and its order warrants reversal for this reason alone.”). VACATED AND

REMANDED.




                                          2